i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION
                                          No. 04-09-00248-CV

            PERSONAL INJURY FUNDING IV, LP and Personal Injury Funding III, LP
                         d/b/a Casefunding Money for Lawsuits,
                                      Appellants

                                                    v.

                                           Irene HERRERA,
                                                Appellee

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-CI-00509
                                Honorable Lori Massey, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 29, 2009

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief, which was due on June 5, 2009, has not been filed. On June 17, 2009, this

court ordered appellants to show cause in writing by July 2, 2009, why this appeal should not be

dismissed for want of prosecution. Appellants did not respond. The appeal is dismissed for want

of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of the appeal are taxed against

appellants.

                                                                PER CURIAM